Citation Nr: 0737496	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-03 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
March 1946 and from October 1950 to August 1951.  The veteran 
also served with the United States Army Reserves from June 
1949 to March 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for bilateral 
hearing loss.


FINDING OF FACT

Bilateral hearing loss did not have its onset during active 
service, did not manifest within one year of separation from 
active service, and is not otherwise etiologically related to 
the veteran's service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2007).  To prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 HZ is 40 decibels or 
greater; when the auditory thresholds for at least three of 
the above frequencies are 25 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R.     § 3.385 need not be shown by the 
results of audiometric testing during a claimant's period of 
active military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran's service medical records are presumed lost in 
the 1973 NPRC fire.  In cases such as these, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the- doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's undertakes 
the analysis of this veteran's claim with this duty in mind.  

In a statement dated March 31, 2005, the veteran indicated 
that he was assigned to the 739 Tank Battalion in Germany for 
three years.  While on assignment, the veteran indicated that 
he would spend 5-6 hours a day close to or enclosed in tanks.  
His assignment consequently resulted in exposure to engine 
noise, track noises, artillery and gunfire.  The veteran was 
not provided any type of hearing protection such as earplugs 
or sound buffers to filter the sound.  

In this case, the Board concedes that the veteran was exposed 
to loud noise during his service.  This is not in dispute by 
the VA.  The critical question is whether this loud noise 
caused a hearing loss problem many years later. 

The veteran had a VA exam in December 2005, at which time he 
reported his service with the tank company.  He recounted his 
history of noise exposure while on active duty and indicated 
that he was exposed to noise while working in a ceramics 
plant for 36 years.  He denied recreational noise exposure.  
The veteran's chief complaint was decreased hearing acuity 
with his greatest difficulty being his ability to hear in the 
presence of background noise.  He also indicated he suffered 
tinnitus, which began in the 1940s, stemming from noise 
exposure while on active duty.  

The examiner reviewed the case file.  The audiological 
examination results showed pure tone thresholds in the right 
ear at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 40, 65, 
55, and 55 decibels, respectively.  Pure tone thresholds 
measured in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz were 15, 40, 65, 65 and 65 decibels, respectively.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

The examiner diagnosed the veteran as having bilateral normal 
to severe sensorineural hearing loss.  In the opinion, the 
examiner noted that he reviewed the claims file, which 
contained only one service medical exam, and further noted 
that the exam did not include pure-tone audiological results.  
He also indicated that no separation exam was available for 
review.  Therefore, the examiner indicated that the 
information available was insufficient to render an opinion 
regarding the etiology of the veteran's hearing loss without 
resorting to speculation.  

In addition to the VA examination report, the file includes a 
military exam dated August 1951.  The exam does not include 
audiological results; however, the exam shows that the 
veteran had "15/15" response to the whispered voice exam, 
indicating normal hearing and providing evidence against the 
claim that he a hearing problem caused by his service in 
World War II.  See Smith v. Derwinski, 2 Vet. App. 137, 140 
(1992).

The evidence also includes VA records from 2000-2005; 
however, only one record dated August 2002 references the 
veteran's hearing.  No exam was conducted at that time.  

In the instant case, the RO has undertaken extensive efforts 
to locate the veteran's service medical records.  As noted in 
the rating decision of December 2005, information from the 
National Personnel Records Center (NPRC) indicated that it 
was unable to obtain the veteran's service medical records 
because they were presumably destroyed in a fire in 1973.  
The RO noted that attempts to obtain information from the 
veteran to further investigate and reconstruct medical data 
were unsuccessful, as the veteran failed to respond to the 
RO's inquiry.  Therefore, no further efforts are required to 
search for these records.

In this regard, it is important to note that the veteran has 
never indicated that service medical records, if available, 
would indicate treatment for hearing loss.  The 1951 
examination would clearly indicate that no hearing loss was 
present during the veteran's service in World War II. 

The Board notes that the evidence contains no additional 
audiological reports from either private medical providers or 
VA medical providers.  Despite the RO's request for 
additional information to reconstruct the veteran's medical 
files, and requests that the veteran provide records from 
private medical providers, if any, the veteran did not 
provide such evidence.  

The Board must find that the post-service medical record, 
indicating a hearing loss that began decades after service, 
perhaps as long as one-half century or longer, provides 
evidence against this claim.  The Board must note the lapse 
of many years between the veteran's separation from active 
service and the first treatment for the claimed disorder.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board also finds that the veteran's post-service 
employment working in a ceramics plant for 36 years also 
provides evidence against this claim, clearly indicating 
post-service noise exposure for many years, providing more 
evidence against this claim. 

The Board recognizes that the veteran's audiological 
evaluation demonstrates hearing loss disability; however, 
there is no competent medical evidence of record showing that 
the veteran's current hearing loss had its onset during 
service or within one year of separation from active service, 
or was caused by an in-service disease or injury, including 
noise exposure.  The Board finds that the veteran's lay 
statements are outweighed by the evidence cited above that 
provides evidence against this claim. 

Based on the above, the Board finds that the preponderance of 
the evidence is against the claim, and that the claim must be 
denied.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran on May 6, 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence and 
information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was afforded a VA medical 
examination in December 2005.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Upon the request of the veteran's 
representative, subsequent to the RO decision, in March 2006 
the RO sent another NA Form 13055 for the veteran to provide 
additional information regarding his service medical records 
and other medical treatment.  In April 2006, the veteran 
indicated that he had no further information or evidence to 
give VA to substantiate his claim.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the veteran in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


